SNEED, Circuit Judge,
concurring in Circuit Judge Wallace’s dissent:
I concur in Judge Wallace’s dissent. I write only to underscore Judge Wallace’s dissent.
The United States Attorney focused upon (1) recently registered, (2) foreign born voters, (3) who requested bilingual ballots. Only Spanish and Chinese bilingual ballots existed. The purpose was to determine if any such persons were not United States citizens. Non-citizens were not entitled to vote.
The heart of the majority opinion appears in the following lines:
“The instant case as a practical matter, however, involves a specific classification of Spanish-speaking and Chinese immigrants. Thus, while a non-English-speaking classification is facially neutral with respect to ethnic group classification, the classification challenged here is not, because for all practical purposes it is a classification based on race and national origin.” Maj. Opinion, ante, p. 1521.
No further explanation is offered. The United States Attorney’s target was non-citizens attempting to vote. That is not a suspect class. True, his investigation was aimed at a possibly large pool of offenders. That Hispanics and Chinese make up that pool is the consequence of geography, history, and the Voting Rights Act, not the discriminatory bias that the majority ascribes to the fact. One does not have to hold a doctorate in history to know that voting by non-citizens has occurred in our nation’s history from time-to-time. Had the plaintiffs’ alleged that the United States Attorney commenced his investigation to abridge the right of Chinese and Hispanic citizen to vote, an action under the Voting Rights Act would have been alleged. The majority correctly holds no such claim was alleged.
The classification employed by the United States Attorney was crafted to discover fraudulent voting. It was “for all practical purposes” nothing more.